Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method of fabricating a semiconductor device, particularly characterized by wherein the lower gate electrode surrounds side surfaces and a bottom surface of the upper gate electrode, and wherein the silicon oxide layer extends on a sidewall and a bottom surface of the trench, as detailed in claim 1.  Claims 2-6 depend from claim 1.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method of fabricating a semiconductor device, particularly characterized by wherein the first lower gate electrode surrounds side surfaces and a bottom surface of the third conductive layer, wherein the second lower gate electrode surrounds side surfaces and a bottom surface of the second conductive layer and side surfaces and a bottom surface of the fourth conductive layer, wherein the first silicon oxide layer extends of a sidewall and a bottom surface of the first trench, and wherein the second silicon oxide layer extends on a sidewall and bottom surface of the second trench, as detailed in claim 7.  Claims 8-11 depend from claim 7.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method of forming an integrated circuit device, particularly characterized by wherein the barrier metal layer surrounds side surfaces and a bottom surface of the  gate electrode, and wherein the silicon oxide layer extends on a sidewall and a bottom surface of the trench, as detailed in claim 11.  Claims 12-20 depend from claim 11.

The closest prior art of record, Hossain et al. (US PGPub 2013/0302958, hereinafter referred to as “Hossain”) teaches in figures 1-17, and corresponding text, a method of fabricating a semiconductor device, the method comprising: 
forming a gate insulating layer (26) on a substrate (11) (figures 1, 2,14 and 17; [0011], [0018-0019], [0033]); sequentially forming a lower gate electrode (260) and a silicon layer on the gate insulating layer (figures 1, 2,14 and 17; [0011], [0018-0019], [0033]); 
oxidizing the silicon layer to form a silicon oxide layer (figures 1, 2,14 and 17; [0011], [0018-0019], [0033]); performing a heat treatment process while the silicon oxide layer is exposed (figures 1, 2,14 and 17; [0011], [0018-0019], [0033]); and 
forming an upper gate electrode on the silicon oxide layer after performing the heat treatment process (figures 1, 2,14 and 17; [0011], [0018-0019], [0033]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        June 18, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898